Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 9, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff Fred Sieling, an employee of nonparty New York Convention Center Operating Corporation, was electrocuted while working as an electrician at the Jacob Javits Convention Center. Defendants, as owners and designers of the Javits Center, demonstrated prima facie entitlement to judgment as a matter of law on plaintiffs’ Labor Law § 200 and common-law negligence claims, and plaintiffs were unable to produce evidentiary proof in admissible form to establish the existence of material issues of fact requiring a trial (see Zuckerman v City of New York, 49 NY2d 557 [1980]). The deposition testimony of Fred Sieling and his coworkers failed to identify the cause of the accident, and no reasonable inference as to causation can be drawn from any of plaintiffs’ evidence (see Reed v Piran Realty Corp., 30 AD3d 319, 320 [2006]). Concur—Saxe, J.P., Sullivan, Williams, Sweeny and Malone, JJ.